Citation Nr: 0826649	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-28 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Legg Perthes 
disease, right hip, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1968 until May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  This case was previously before the Board 
in June 2006.

The Board's June 8, 2006 decision denied the issue on appeal.  
The veteran appealed the June 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated December 11, 2007, the Court granted a 
joint motion to remand the claim for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion stated (page 4) as follows:

The parties agree that the Board in 
reaching this decision ignored the 
Court's decision in DeLuca when it held 
that "38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
DeLuca, 8 Vet. App. at 206.  As such, the 
parties agree that a remand is necessary 
for the Board to provide an adequate 
statement of its reasons or bases for its 
finding that Appellant is not entitled to 
a higher rating pursuant to this Court's 
decision in DeLuca, supra.

The Board notes that in January 2007 the veteran underwent a 
VA examination that appears to have addressed the matters 
raised by the Joint Motion.  As the AOJ, however, has not had 
a chance to review the January 2007 VA examination, this 
matter is remanded to the AOJ for consideration of the report 
of the January 2007 VA examination and for issuance of a 
supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2007).

A review of the January 2007 VA examination appears to 
indicate that the veteran has undergone a right total hip 
replacement.  As such records are relevant to the issue on 
appeal, they must be obtained and associated with the claims 
file to ensure a complete record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, the Board notes that there have been relevant Court 
decisions decided subsequent to the June 2006 Board decision 
(notably, Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008), discussing the section 5103(a) notice required to be 
provided for increased-compensation claims) and VA must 
ensure that compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and relevant case law has been 
accomplished in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the right hip increased 
rating claim, in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
and 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The 
appellant should be specifically apprised 
of the rating criteria for right hip 
disability and appropriate notice as to 
the assignment of effective dates in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request all VA medical records 
pertaining to examination or treatment of 
the veteran for his right hip disability 
from August 2005 and associate them with 
the claims file.

3.  The AOJ should then readjudicate the 
issue of entitlement to an increased 
rating for right hip disability based on 
all the evidence of record, including the 
January 2007 VA examination and any 
additional evidence received.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





